DETAILED ACTION 
Claims 1-10, submitted on June 29, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decollogne (Gynecol. Oncol. 2015;138(2):363-71) .
Decollogne (cited in applicant’s IDS1) discloses treating ovarian cancer with a combination of PENAO and an mTor inhibitor, specifically, temsirolimus.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  

The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolv-ing the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (US 2010/‌0041749 A1) in view of Zaknoen (US 2010/0028338 A1) and Tai (Mol. Cancer Ther. 11(6), 1320-31 (2012)).  
Hogg (cited in applicant’s IDS1) disclose a method of treating human pancreatic cancer, specifically, PANC-1 cells, comprising administering a combination of PENAO (para. 0032) and an additional chemotherapeutic agent (Example 1 at para. 0149 et seq.; see also, para. 0110 et seq., especially para. 0122 and 0147, as well as Table 1 at para. 0180).  
The difference between the prior art and the claims at issue is that Hogg does not specif-ically disclose everolimus as the additional chemotherapeutic agent.  
Zaknoen (also cited in the IDS1), however, discloses (Example 11 at p. 16) that combina-tion therapy with everolimus is known to be useful for treating PANC-1 pancreas epithelioid carcinoma (para. 0339).  
Tai further discloses (abstract) that compounds like everolimus “have not shown thera-peutic efficacy as a single agent” in the treatment of prostate cancer.  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use PENAO as taught by Hogg in combination with everolimus as taught by Zaknoen and Tai and thereby arrive at subject matter within the scope of the instant claims.  As a matter of .  
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (J. Exp. Clin. Cancer Res 2015;34(1):14) in view of Minniti (Anticancer. Res. 2009;29(12):5171-84).
Shen discloses the use of PENAO for treating glioblastoma.  Minniti (see, e.g., p. 5178) separately discloses the use of mTor inhibitors, including everolimus, for treating glioblastoma.  Their combined use within the meaning of claim 10 would have been prima facie obvious for substantially the same reasons discussed above, mutatis mutandis.  See MPEP 2144.06(I).  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 8,268,883 B2 in view of Zaknoen and Tai.  The ‘883 patent (cited in applicant’s IDS1 and equivalent to Hogg, discussed above) claims a “pharmaceutical composition” of PAENO (see, e.g., claims 17 and 19), which is defined elsewhere (col. 23, ll. 25-40) as being useful for treating PANC-1 prostate cancer cells.  Although the ‘883 patent does not specifically claim a combination with everolimus, it nevertheless would have been prima facie 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,2 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Information Disclosure Statement (IDS) submitted on June 29, 2020.  
        2 formerly “Theodore R. West”